Citation Nr: 0204800	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability of the left 
second, fourth, and fifth fingers.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
November 1974 to November 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1998 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for a disability of the second, 
fourth, and fifth left fingers.  

A Travel Board hearing was held at the RO before the 
undersigned in April 2001.  After the hearing the case was 
held in abeyance to afford the veteran the opportunity to 
submit additional evidence.


FINDING OF FACT

Competent evidence establishes that the veteran has 
disability of the left second, fourth and fifth fingers which 
is proximately due to his service-connected left third finger 
disability.


CONCLUSION OF LAW

Secondary service connection for disability of the left 
second, fourth and fifth fingers is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that in light of the fact that the VCAA (if 
not the implementing regulations) has been considered by the 
RO after the April 2001 Travel Board hearing, and in light of 
the fact that the veteran will not be prejudiced by the 
determination being made, it is appropriate for the Board to 
proceed with appellate review of the case based on the record 
as it stands.   

Factual Background

Service medical records reveal that the veteran injured the 
third finger of his left hand in August 1977.  It was cleaned 
and sutured, but an infection developed.  He was treated with 
antibiotics, and referred to daily therapy for range of 
motion exercises.  On November 1977 separation examination, 
decreased flexion of the third finger of the left hand 
secondary to infection was noted.

Private treatment records from October 1997 to June 1998 show 
complaints of difficulties with the third left finger, which 
was injured in service.  The treating doctor noted that the 
third finger was affecting the other fingers to some extent.  
In a July 1998 letter, the orthopedist opined that the 
disability of the left third finger affected the veteran's 
total grasp in that it prevented the other fingers from 
flexing fully.

On February 1998 VA examination, a nurse practitioner noted 
that the left hand was supersensitive to touch.  Palpation of 
the middle finger was extremely painful; it was deformed and 
arthritic looking.  Passive movement of all but the left 
third finger was normal.  The veteran could not touch any of 
the fingers of his left hand to his palm.  He could not make 
a good fist and had a poor grip on the left.  The diagnosis 
was status post injury of the middle finger with deformity 
and mild degenerative joint disease changes.

VA outpatient records from November 1998 and August 1999 
reveal treatment for traumatic arthritis of the left middle 
finger.

The veteran testified at a Travel Board hearing before the 
undersigned in April 2001.  He stated that he could not make 
a fist with his left hand, and could not touch the fingers to 
his palm.  His thumb was not affected.  He had constant pain 
in the left third finger.

In June 2001, the veteran's treating orthopedist stated that 
the veteran has a disability of the second, fourth, and fifth 
fingers of his left hand based on a limitation of motion 
secondary to his service-connected disability of the third 
finger.  The limitation of motion of his third finger affects 
the grasp of the left hand and makes it difficult to fully 
flex the other fingers.

On July 2001 VA examination, there was limitation of motion 
of the fingers of the left hand.  He could not touch the palm 
of his hand with his fingers, and attempts to do so caused 
intention tremors.  Left hand grip was very weak.  The 
diagnosis was status post laceration wound of the third left 
finger, caused by accidental human bite, which resulted in a 
severe infection.  The veteran's second, fourth, and fifth 
fingers of the left hand are now involved.  The examiner 
agreed with the private orthopedist that there was a 
disability of the left second, fourth, and fifth fingers 
secondary to the disability of the left third finger.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310.

It is not argued, and the evidence does not show, that 
disability of the left second, fourth, and fifth fingers 
became manifested in service.  Consequently, direct service 
connection is not warranted.

VA and private doctors have both opined that the veteran has 
disability of the left 2nd, 4th, and 5th fingers secondary to 
his service-connected left 3rd, finger disability.  The 
private examiner is an orthopedist.  The VA staff physician 
agrees with the orthopedist.  The sole examiner who did not 
expressly state that same conclusion, a VA nurse 
practitioner, did note that the veteran had trouble touching 
his palm with all fingers of the left hand, could not make a 
good fist, and had poor grip on the left.  These are the same 
observations upon which the other examiners based their 
opinions.  The evidence favors the veteran.

As competent evidence establishes that the veteran has left 
2nd, 4th, and 5th finger disability due to his service-
connected left 3rd finger disability, secondary service 
connection for such disability is warranted.


ORDER

Secondary service connection for left 2nd, 4th, and 5th finger 
disability is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

